Title: [Diary entry: 16 October 1781]
From: Washington, George
To: 

16th. About four O’clock this Morning the enemy made a Sortee upon our Second parallel and spiked four French pieces of Artillery & two of ours—but the guards of the Trenches advancing quickly upon them they retreated precipitately. The Sally being made upon that part of the parallel which was guarded by the French Troops they lost an officer & 12 Men killed and 1 Officer taken prisoner. The American loss was one Sergeant of Artillery (in the American battery) Wounded. The Enemy, it is said, left 10 dead and lost 3 Prisoners. About 4 Oclock this afternoon the French opened two Batteries of 2. 24s. & four 16s. each. 3 pieces from the American grand battery were also opened—the others not being ready.